Citation Nr: 1002226	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
20, 1983 rating decision that awarded a 70 percent schedular 
evaluation for a bipolar disorder.


REPRESENTATION

Appellant represented by:	John J. Marshall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to May 
1982.

This appeal originally arose from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In this decision, the 
RO determined that the Veteran was not entitled to an 
effective date earlier than August 6, 1994 for service 
connection for status post lacerations of both wrists with 
loss of sensation and mobility.  This decision also denied 
entitlement to an effective date earlier than May 7, 1982 for 
the award of entitlement to service connection for bipolar 
disorder.  In reaching these determinations, the RO found 
that ratings decisions dated June 15, 1982, May 20, 1983, 
February 21, 1995, and May 22, 1998, did not contain clear 
and unmistakable error, with respect to both the effective 
dates and disability ratings assigned for the Veteran's 
service-connected disabilities.

At hearings at the RO in January 2004 and before the Board in 
September 2004, the issues on appeal were clarified.  The 
Veteran maintained that his bipolar disorder should have been 
evaluated as 100 percent disabling, either on a schedular 
basis or upon a finding of total disability based upon 
individual unemployability due to service-connected 
disability (TDIU), by means of the June 1982 and May 1983 
rating decisions, effective from the date of his separation 
from service.

Accordingly, at the time this matter was before the Board in 
March 2005, the issues on appeal were whether CUE was 
contained in the June 15, 1982 rating decision that awarded 
service connection and a 30 percent evaluation for bipolar 
disorder, effective from May 7, 1982; and whether clear and 
unmistakable error was contained in the May 20, 1983 rating 
decision that awarded a schedular 70 percent evaluation for 
bipolar disorder, effective from April 1, 1983.  The Veteran 
was noted to have effectively withdrawn the claim(s) 
concerning the effective date and disability rating assigned 
for his wrist disabilities.

In a March 2005 decision, the Board found that neither the 
May 1982 nor the May 1983 rating decisions contained CUE.  
The Veteran timely appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and 
subsequently withdrew his appeal as to the May 1982 RO 
decision in his Appellant Brief before the Court.  
Thereafter, in an Order dated in December 2006, the Court 
vacated the Board's decision to the extent it did not find 
CUE with respect to the rating action of May 1983, and 
remanded this claim for further factual findings as to 
whether there was a pending claim for TDIU that should have 
been adjudicated by the RO in May 1983 and/or whether such a 
claim should have been reasonably raised upon a full and 
sympathetic reading of the Veteran's prior submissions.

In May 2008, the Board again determined that the May 1983 
rating decision did not contain CUE that the Veteran timely 
appealed.  Pursuant to a February 2008 Joint Motion for 
Remand, a February 2009 Order vacated the Board's May 2008 
decision and remanded the matter for compliance with the 
instructions in the Joint Motion.  

In June 2009, the Board remanded the matter of whether there 
was CUE in the May 1983 rating decision to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The claim is again remanded to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

In November and December 2009, the Veteran, through his 
attorney, requested an opportunity to present testimony 
before a Veterans Law Judge at an in-person hearing to be 
conducted at the RO.  Hence, the RO must schedule the Veteran 
for a personal hearing.  38 C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel board hearing at the Boston, 
Massachusetts, RO, before a visiting 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

